          Case 1:16-cv-01960-RJL Document 28 Filed 01/07/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 JASON REZAIAN,

 MARY REZAIAN,

        and
                                                        Civil Action No. 1:16-cv-01960-RJL
 ALI REZAIAN

                Plaintiffs,

        v.

 THE ISLAMIC REPUBLIC OF IRAN,
 THE ISLAMIC REVOLUTIONARY
 GUARD CORPS,


                Defendants.




                              PLAINTIFFS’ MOTION IN LIMINE

       Plaintiffs Jason, Mary, and Ali Rezaian respectfully submit this motion in limine to

address the status of previously submitted materials in advance of tomorrow’s hearing.

       On October 3, 2016, Plaintiffs filed the above-captioned action in this Court against

Defendants the Islamic Republic of Iran and the Islamic Revolutionary Guard Corps under the

terrorism exception to the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1605A.

Defendants were served as required by the FSIA, 28 U.S.C. § 1608, but have not appeared. On

April 4, 2017, default was entered against both defendants. On June 5, 2017, Plaintiffs filed a

Motion for Default Judgment and a request to file under seal. On September 7, 2018, this Court

held a status hearing at which it asked Plaintiffs to provide information regarding procedures that
          Case 1:16-cv-01960-RJL Document 28 Filed 01/07/19 Page 2 of 3



could be used by the Court to test the sufficiency of the evidence in Defendants’ absence. On

December 13, 2018, this Court held another status conference, at which it scheduled an

evidentiary hearing for January 8 and 9, 2019.

       To obtain a default judgment against the absent Defendants, Plaintiffs must establish their

right to relief “by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). Courts have

recognized that this statutory requirement allows consideration of “numerous evidentiary

sources,” including sources that would not ordinarily be admitted. See Oveissi v. Islamic

Republic of Iran, 879 F. Supp. 2d 44, 49 (D.D.C. 2012); see also Fraenkel v. Islamic Republic of

Iran, 892 F.3d 348, 353 (D.C. Cir. 2018) (“the quantum and quality of evidence that might

satisfy a court can be less than that normally required”). According to the D.C. Circuit, “[t]his

lenient standard is particularly appropriate for a FSIA terrorism case, for which firsthand

evidence and eyewitness testimony is difficult or impossible to obtain from an absent and likely

hostile sovereign.” Owens v. Republic of Sudan, 864 F.3d 751, 785 (D.C. Cir. 2017).

       Here, Plaintiffs have submitted a Motion for Default Judgment along with Proposed

Findings of Fact and Conclusions of Law, to which they attached seven exhibits. These exhibits

included declarations from each of the Plaintiffs and from three expert witnesses: Mehdi Khalaji;

Benjamin Sacks; and Dr. Stuart Grassian. At the hearing scheduled for January 8 and 9,

Plaintiffs will testify regarding facts based on personal knowledge and experience; each of the

three experts will testify as to their opinions and conclusions based on their professional

expertise, knowledge, and experience. Plaintiffs seek to confirm that, in addition to this

testimony, the Court will take under consideration—and admit into evidence—the declarations

previously submitted. This approach appears to be consistent with that taken in other FSIA

terrorism cases in which plaintiffs submitted a motion for default judgment and the court held a



                                                 2
          Case 1:16-cv-01960-RJL Document 28 Filed 01/07/19 Page 3 of 3



hearing. See, e.g., Cohen v. Islamic Republic of Iran, 238 F. Supp. 3d 71, 77 (D.D.C. 2017);

Bluth v. Islamic Republic of Iran, 203 F. Supp. 3d 1, 16 (D.D.C. 2016). Plaintiffs therefore ask

the Court to admit into evidence the declarations of Jason Rezaian, Ali Rezaian, Mary Rezaian,

Mehdi Khalaji, Benjamin Sacks, and Dr. Stuart Grassian, attached to the Motion for Default

Judgment as Exhibits A-F. Further, within a reasonable time after the hearing on January 9,

Plaintiffs will submit redacted versions of those exhibits, along with the Motion for Default

Judgment and Proposed Findings of Fact and Conclusions of Law, to be filed on the public

docket.




Dated: January 7, 2019                              Respectfully submitted,



                                                    /s/ David W. Bowker
                                                      David W. Bowker (DC Bar No. 989309)
                                                      Robert M. Kimmitt (DC Bar No. 940742)
                                                      Maury Riggan (DC Bar No. 1024739)
                                                      Justin Baxenberg (DC Bar No. 1034258)
                                                      Derek A. Woodman (DC Bar No. 1032144)
                                                      Wilmer Cutler Pickering Hale and Dorr LLP
                                                      1875 Pennsylvania Avenue, NW
                                                      Washington, DC 20006
                                                      Tel.: (202) 663-6000
                                                      Fax: (202) 663-6363
                                                      david.bowker@wilmerhale.com
                                                      robert.kimmitt@wilmerhale.com
                                                      maury.riggan@wilmerhale.com
                                                      justin.baxenberg@wilmerhale.com
                                                      derek.woodman@wilmerhale.com




                                                3
